                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 ZACHARY SMITH and
 BRIAN KAGARICE, individually and
 on behalf of all others similarly situated,

                            Plaintiffs,                 Case No.: 4:18-cv-00670-NKL

 vs.                                                    Hon. Nanette K. Laughrey

 TRUMAN ROAD DEVELOPMENT, LLC
 d/b/a NO OTHER PUB
 f/k/a KANSAS CITY SPORTING AND
 SOCIAL CLUB, LLC, et al.,

                            Defendants.


         JOINT MOTION TO EXTEND CLASS CERTIFICATION DEADLINES

       Plaintiffs Zachary Smith and Brian Kagarice (“Plaintiffs”), and Defendants Truman Road

Development, LLC d/b/a No Other Pub, The Cordish Companies, Inc., and Entertainment

Consulting International, LLC (“Defendants,” together with Plaintiffs, the “Parties”), by and

through their undersigned counsel, hereby respectfully move the Court for an Order extending

the briefing schedule on Plaintiffs’ forthcoming motion for class certification by seventeen (17)

days. In support of this Motion, the Parties state as follows:

       1.      On July 29, 2019, the Court entered its Fourth Amended Scheduling and Jury

Trial Order (“Scheduling Order”) (Dkt. 98.) The Scheduling Order sets forth, among other

deadlines, the Parties’ briefing schedule on Plaintiffs’ anticipated motion for class certification:

               •       September 27, 2019: Plaintiffs’ motion for class certification due

               •       October 28, 2019: Defendants’ opposition to class certification due

               •       November 11, 2019: Plaintiffs’ reply in support of class certification due



                                      1
         Case 4:18-cv-00670-NKL Document 122 Filed 09/25/19 Page 1 of 4
       2.      Plaintiffs’ counsel have diligently worked to gather evidence and prepare their

arguments in support of class certification. Notwithstanding their efforts, given the discovery

obligations in this matter—which has included the rolling production and review of tens of

thousands of documents and preparing for and taking numerous depositions—they require a brief

extension to finalize their motion for class certification.

       3.      Accordingly, Plaintiffs’ counsel conferred with counsel for the Defendants, who

indicated that Defendants did not oppose extending the briefing schedule and agreed to join in

the instant request.

       4.      With that in mind, the Parties respectfully request that the Court extend the class

certification briefing schedule by seventeen (17) days, as follows:

               •       October 14, 2019: Plaintiffs’ motion for class certification due

               •       November 14, 2019: Defendants’ opposition to class certification due

               •       November 29, 2019: Plaintiffs’ reply in support of class certification due1

       5.      This is the third extension the Parties have requested with respect to briefing class

certification. This extension will not interfere with any of the deadlines set by the Court in the

operative Scheduling Order. (Dkt. 98.)

       6.      The Parties submit that this joint request is made in good faith and before any

deadlines have come to pass.

       WHEREFORE, the Parties respectfully request that the Court enter an Order modifying

the Scheduling Order and extending the class certification briefing deadlines as outlined above,

as well as any other pre-trial deadlines that the Court deems necessary.



1
        Plaintiffs’ reply deadline would be extended by eighteen (18) days due to Thanksgiving
falling on Thursday, November 28, 2019.


                                      2
         Case 4:18-cv-00670-NKL Document 122 Filed 09/25/19 Page 2 of 4
Respectfully submitted,

 /s/ Benjamin H. Richman                   /s/ Whitney M. Smith (with permission)
William C. Kenney Mo. Bar No. 63001       W. James Foland, MO Bar # 25022
Bill Kenney Law Firm, LLC                 Jacqueline Sexton, MO Bar # 53262
1100 Main Street, Suite 1800              Zach T. Bowles, MO Bar # 70531
Kansas City, MO 64105                     FOLAND, WICKENS, ROPER,
Telephone: (816) 842-2455                 HOFER & CRAWFORD, P.C.
Facsimile: (816) 474-8899                 1200 Main Street, Suite 2200
bkenney@billkenneylaw.com                 Kansas City, MO 64105
                                          Telephone: (816) 472-7474
Eve-Lynn J. Rapp (pro hac vice)           Email: jfoland@fwpclaw.com
Brandt Silver-Korn (pro hac vice)         jsexton@fwpclaw.com
Edelson PC
123 Townsend Street, Suite 100            Lauri A. Mazzuchetti (admitted pro hac
San Francisco, California 94107           vice)
Telephone: (415) 234-5262                 Whitney M. Smith (admitted pro hac vice)
Facsimile: (415) 373-9435                 Glenn T. Graham (admitted pro hac vice)
erapp@edelson.com                         KELLEY DRYE & WARREN LLP
bsilverkorn@edelson.com                   One Jefferson Road
                                          Parsippany, New Jersey 07054
Benjamin H. Richman                       Telephone: (973) 503-5900
(pro hac vice)                            Facsimile: (973) 503-5950
Sydney Janzen (pro hac vice)              Email: lmazzuchetti@kelleydrye.com
Michael Ovca (pro hac vice)               wsmith@kelleydrye.com
Edelson PC                                ggraham@kelleydrye.com
350 North LaSalle Street, 14th Floor
Chicago, Illinois 60654                   David I. Zalman (admitted pro hac vice)
Telephone: (312) 589-6370                 KELLEY DRYE & WARREN LLP
Facsimile: (312) 589-6378                 101 Park Avenue
brichman@edelson.com                      New York, New York 10178
sjanzen@edelson.com                       Telephone: (212) 808-7985
movca@edelson.com                         Email: dzalman@kelleydrye.com

Attorneys for Plaintiffs and              Attorneys for Defendants
all others similarly situated




                                      3
         Case 4:18-cv-00670-NKL Document 122 Filed 09/25/19 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that, on September 25, 2019, the foregoing document was electronically

filed with the Court’s Electronic Filing System and will be served electronically on all registered

attorneys of record.


                                                      /s/ Benjamin H. Richman
                                                     Benjamin H. Richman




         Case 4:18-cv-00670-NKL Document 122 Filed 09/25/19 Page 4 of 4
